  8:13-cr-00327-BCB-MDN Doc # 62 Filed: 12/02/20 Page 1 of 1 - Page ID # 130




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                     8:13CR327

       vs.
                                                                     ORDER
RODNEY TANKSLEY,

                     Defendant.


       THIS MATTER is before the court on the motion of Toni M. Leija-Wilson to withdraw
as counsel for the defendant, Rodney Tanksley (Filing No. 26). James M. Davis has filed an
entry of appearance as retained counsel for Rodney Tanksley.         Therefore, Toni M. Leija-
Wilson’s motion to withdraw (Filing No. 26) will be granted.
       Toni M. Leija-Wilson shall forthwith provide James M. Davis any discovery materials
provided to the defendant by the government and any such other materials obtained by Toni M.
Leija-Wilson which are material to Rodney Tanksley’s defense.
       The clerk shall provide a copy of this order to James M. Davis.
       IT IS SO ORDERED.

       Dated this 2nd day of December, 2020.

                                                   BY THE COURT:

                                                   s/ Michael D. Nelson
                                                   United States Magistrate Judge
